DETAILED ACTION
Notices to Applicant
This communication is a Final Office Action on the merits. Claims 1-20 as filed 04/07/2021, are currently pending and have been considered below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. No. 2015/0308961 A1 (hereinafter “Burg et al.”) in view of U.S. Patent Application Pub. No. 201/0242612 A1 (hereinafter “Wang et al.”), U.S. Patent Application Pub. No. 2016/0374608 A1 .
RE: Claim 1 (Currently Amended) Burg et al. teaches the claimed: 
1. (Currently Amended) A method of a server for providing epidemic tracking, the method comprising: receiving, from a plurality of mobile devices, images of testing devices captured by the plurality of mobile devices using an automatic image capture function ((Burg et al., [0010], [0160]) (capturing a digital image of at least a portion of the diagnostic instrument, which has been exposed to a biological sample; the method and system may include one or more computers or similar computing devices such as a personal digital assistant, a portable computer, a laptop, a palmtop, a mobile device, a mobile telephone, a tablet PC, etc.)); 
performing digital image analysis on the images of the testing devices, wherein performing the digital image analysis on each image of the images includes ((Burg et al., [0058]) (the processor controls a digital image analyzers for identifying regions of a digital image containing relevant data, color correcting the digital image, and comparing the corrected portions of the digital image to a table of entries of the manufacturer’s interpretation color chart to determine test results)): 
determining color values for a plurality of pixels of the image, determining certain ones of the plurality of pixels of the image to have a color value that defines the certain ones of the plurality of pixels as outliers, discarding the certain ones of the plurality of pixels determined to be outliers from remaining pixels of the plurality of pixels ((Burg et al., [0101]) (image imperfections may be removed by filtering and color correction; conditionally rejecting anomalous color points, which fall far outside of the normally uniform color across the test panel, wherein such conditional rejection of outlier points presents a significant improvement in reducing error without altering , 
collecting a plurality of test results, based on the digital image analysis, associated with a particular medical condition and associated with [[a]]the plurality of users ((Burg et al., [0060], [0061]) (the system includes a data transmitter for transmission of data and information from the portable electronic device to an external electronic device, a computer network, and/or a digital storage device, collectively referred to as a network environment; once the data is provided to the network environment, it may be made available to interested third parties including caregivers, doctors, third party payment organizations, insurance and health maintenance organizations, pharmacists, or public health organizations)); 
collecting and storing, on a database associated with the server, a plurality of user information from the plurality of users storing the plurality of test results in the database ((Burg et al., [0013]; [0050], [0058]) (a diagnostic instrument for identifying a plurality of test results by testing a single patient fluid; unique identification label for the diagnostic information and may be associated with information stored elsewhere e.g. server accessible over the internet; data includes additional information such as patient history information, symptoms, and physical characteristics of the user)).
Burg et al. fails to explicitly teach, but Wang et al. teaches the claimed: 
creating a single normalized color value from the color values of the remaining pixels ((Wang et al., [0054]) (the application applies an average of the normalized R values from the detection region against a baseline curve relating R values to analyte concentrations)), and 
comparing the single normalized color value to the […] threshold risk levels to determine a risk level associated with the single normalized color value ((Wang et al., [0056]) (the applicant may .
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the application for applying an average of the normalized R color values from the detection region and comparing the value to a threshold concentration to determine a result as taught by Wang et al. within the method and system for performing assessment of color changes induced by exposure of multiple tests strips to a biological material/fluid using automatic calibration of a digital image as taught by Burg et al. with the motivation of providing an inexpensive, simple, and quick detection method and system to facilitate point of care biomarker detection (Wang et al., [0003], [0008]). 
Burg et al. and Wang et al. fail to explicitly teach, but Dugan teaches the claimed: 
adjusting threshold risk levels based on a plurality of [test results] and associated clinical test data for a plurality of users received over time, ((Dugan, [0283]) (a processor could use manual user data inputs and diagnostic test results in conjunction with physiological parameters to assess the risk of disease initiation; the method may further include receiving user data to adjust or calculate one or more risk thresholds; the data from a multitude of users could be used to create a more accurate predictive algorithm of risk based on certain physiological parameters));
comparing the [result] to the adjusted threshold risk levels to determine a risk level associated with the [result] ((Dugan, [0283]) (for example, the overall relative risk may be factored into medium risk and high risk thresholds to change the threshold at which alarms are triggered, the risk will typically e a values between ~0.5 and 10, where 0.5 is a very low risk user, 1 is an average risk user, and 10 is a very high risk user)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the adjusting of risk thresholds based on user data, diagnostic test results, and physiological parameters and the comparison thereof as taught by Dugan within the method and system for 
Burg et al., Wang et al., and Dugan fail to explicitly teach, but Kass-Hout et al. teaches the claimed: 
tracking the particular medical condition based on the plurality of test results and the plurality of user information ((Kass-Hout et al., [0034], [0089]) (public health event monitoring by managing critical information about confirmed events, such as outbreaks). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the network server and architecture for public health event monitoring by managing critical information about confirmed events as taught by Kass-Hout et al. within the method and system for performing assessment of color changes induced by exposure of multiple tests strips to a biological material/fluid using automatic calibration of a digital image as taught by Burg et al., the application for applying an average of the normalized R color values from the detection region and comparing the value to a threshold concentration to determine a result as taught by Wang et al., and the method and system for adjusting risk thresholds based on user data, diagnostic test results, and physiological parameters as taught by Dugan with the motivation of providing infrastructure for providing real-time critical information for effective event monitoring, early event detection, and coordinated emergency response (Kass-Hout et al., [0003]). 
RE: Claim 2 (Previously Presented)
2. (Previously Presented) The method of Claim 1, wherein the plurality of test results are achieved by testing a biologic sample with each one of the testing devices ((Burg et al., [0009]) (a method and electronic user device for performing quantitative assessment of color changes induced by exposure of multiple test strips to a biological material/fluid)).
RE: Claim 8 (Original) Burg et al., Wang et al., Dugan, and Kass-Hout et al. teach the claimed:
8. (Original) The method of Claim 1, wherein the plurality of user information includes user location information ((Kass-Hout et al., [0050], [0052]) (WHO avian flu reports are semi-structures with information on location, gender; a ProMED email alert concerning avian flu might consist of free test with parameters on the location, transmission route, age, etc. of a suspect case in one region)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the location information for public health event monitoring by managing critical information about confirmed events as taught by Kass-Hout et al. within the method and system for performing assessment of color changes induced by exposure of multiple tests strips to a biological material/fluid using automatic calibration of a digital image as taught by Burg et al., with the motivation of providing infrastructure for providing real-time critical information for effective event monitoring, early event detection, and coordinated emergency response (Kass-Hout et al., [0003]). 
RE: Claim 9 Burg et al., Wang et al., Dugan, and Kass-Hout et al. teach the claimed:
9. (Original) The method of Claim 1, further comprising transmitting information concerning the particular medical condition to healthcare ((Burg et al., [0060], [0061]) (the system includes a data transmitter for transmission of data and information from the portable electronic device to an external electronic device, a computer network, and/or a digital storage device, collectively referred to as a network environment; once the data is provided to the network environment, it may be made available to interested third parties including caregivers, doctors, third party .
RE: Claim 10 Burg et al., Wang et al., Dugan, and Kass-Hout et al. teach the claimed:
10. (Original) The method of Claim 1, further comprising transmitting information concerning the particular medical condition to healthcare providers via access to the database ((Burg et al., [0060], [0061]) (the system includes a data transmitter for transmission of data and information from the portable electronic device to an external electronic device, a computer network, and/or a digital storage device, collectively referred to as a network environment; once the data is provided to the network environment, it may be made available to interested third parties including caregivers, doctors, third party payment organizations, insurance and health maintenance organizations, pharmacists, or public health organizations)).
Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. No. 2015/0308961 A1 (hereinafter “Burg et al.”) in view of U.S. Patent Application Pub. No. 2014/0242612 A1 (hereinafter “Wang et al.”), U.S. Patent Application Pub. No. 2016/0374608 A1 (hereinafter “Dugan”) and U.S. Patent Application Pub. No. 2009/0319295 (hereinafter “Kass-Hout et al.”), and further in view of U.S. Patent No. 5,876,926 (hereinafter “Beecham”).
RE: Claim 3 (Original) Burg et al., Wang et al., Dugan, and Kass-Hout et al. teach the claimed:
3. (Original) The method of Claim 2.
Burg et al., Dugan, and Kass-Hout et al. fail to explicitly teach, Beecham teaches the claimed:
further comprising assigning a unique identification to the biologic sample ((Beecham, Col 8, Lines 20-25) (apparatus for labeling the biological sample with the biometric data and the date of collection and includes an apparatus for providing a unique alphanumeric code to the test subject, the unique alphanumeric code for permitting positive correlation of the biological sample with the unique alphanumeric code)).

RE: Claim 4 (Original) Burg et al., Wang et al., Dugan, Kass-Hout et al., and Beecham teach the claimed:
4. (Original) The method of Claim 3, further comprising storing the unique identification of the biologic sample on the database ((Beecham, Col 7, Lines 31-33; Col 8, Lines 20-25) (apparatus for labeling the biological sample with the biometric data and the date of collection and includes an apparatus for providing a unite alphanumeric code to the test subject, the unique alphanumeric code for permitting positive correlation of the biological sample with the unique alphanumeric code; linking the result, the biometric data and the unique correlating code together to form a single record and storing the single record in a database)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine labeling and storing of a biological sample with the biometric data and the data of collection that includes a unique alphanumeric code as taught by Beecham within the method and system for performing assessment of color changes induced by exposure of multiple tests strips to a biological material/fluid using automatic calibration of a digital image as taught by Burg et al., the method and 
RE: Claim 5 (Original) Burg et al., Wang et al., Dugan, Kass-Hout et al., and Beecham teach the claimed:
5. (Original) The method of Claim 4, further comprising receiving a correlative value for each of the plurality of test results ((Beecham, Col. 7, Lines 51, 52; Col. 8, Lines 17-19) (labeling the biological sample with the biometric data and the date of collection)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the correlation of a biological sample with the biometric data and the data of collection that includes a unique alphanumeric code as taught by Beecham within the method and system for performing assessment of color changes induced by exposure of multiple tests strips to a biological material/fluid using automatic calibration of a digital image as taught by Burg et al., the method and system for adjusting risk thresholds based on user data, diagnostic test results, and physiological parameters as taught by Dugan, and the network server and architecture for public health event monitoring by managing critical information about confirmed events as taught by Kass-Hout et al. with the motivation of linking the specimen as originating from a test subject from which the specimen is collected to report results correctly (Beecham, Col 2., Lines 1-11). 
RE: Claim 6 (Original) Burg et al., Wang et al., Dugan, Kass-Hout et al., and Beecham teach the claimed:
6. (Original) The method of Claim 5, further comprising storing the correlative value on the database in association with the unique identification of the biologic sample ((Beecham, Col. 7,  
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the storing of correlative results of a biological sample with the biometric data and the data of collection that includes a unique alphanumeric code as taught by Beecham within the method and system for performing assessment of color changes induced by exposure of multiple tests strips to a biological material/fluid using automatic calibration of a digital image as taught by Burg et al., the method and system for adjusting risk thresholds based on user data, diagnostic test results, and physiological parameters as taught by Dugan, and the network server and architecture for public health event monitoring by managing critical information about confirmed events as taught by Kass-Hout et al. with the motivation of linking the specimen as originating from a test subject from which the specimen is collected to report results correctly (Beecham, Col 2., Lines 1-11). 
RE: Claim 7 (Previously Presented) Burg et al., Wang et al., Dugan, and Kass-Hout et al. teach the claimed:
7. (Previously Presented) The method of Claim 1.
Burg et al., Wang et al., Dugan, and Kass-Hout et al. fail to explicitly teach, but Beecham teaches the claimed: 
wherein each one of the plurality of test results is associated with the user information of the plurality of user information that corresponds to a user who provided the test results ((Beecham, Col 8, Lines 20-25) (apparatus for labeling the biological sample with the biometric data and the date of collection and includes an apparatus for providing a unique alphanumeric code to the 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine labeling and storing of a biological sample with the biometric data and the data of collection that includes a unique alphanumeric code as taught by Beecham within the method and system for performing assessment of color changes induced by exposure of multiple tests strips to a biological material/fluid using automatic calibration of a digital image as taught by Burg et al., the method and system for adjusting risk thresholds based on user data, diagnostic test results, and physiological parameters as taught by Dugan, and the network server and architecture for public health event monitoring by managing critical information about confirmed events as taught by Kass-Hout et al. with the motivation of linking the specimen as originating from a test subject from which the specimen is collected to report results correctly (Beecham, Col 2., Lines 1-11). 
Claims 11-12 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. No. 2015/0308961 A1 (hereinafter “Burg et al.”) in view of U.S. Patent Application Pub. No. 201/0242612 A1 (hereinafter “Wang et al.”), U.S. Patent Application Pub. No. 2007/0196871 (hereinafter “Reich”), U.S. Patent Application Pub. No. 2016/0374608 A1 (hereinafter “Dugan”), and U.S. Patent Application Pub. No. 2009/0319295 (hereinafter “Kass-Hout et al.”).
RE: Claim 11 (Currently Amended) Burg et al. teaches the claimed: 
11. (Currently Amended) A system for providing epidemic tracking, the system comprising: […] a plurality of mobile devices configured to capture images of the testing devices using an automatic image capture function; and a server configured to receive, from the plurality of mobile devices, the images of the testing devices  ((Burg et al., [0010], [0160]) (capturing a digital image of at least a portion of the diagnostic instrument, which has been exposed to a biological sample; the method and system may include one or more computers or similar computing : 
perform digital image analysis on the images of the testing devices, wherein, to perform the digital image analysis on each image of the images, the server is configured to ((Burg et al., [0058]) (the processor controls a digital image analyzers for identifying regions of a digital image containing relevant data, color correcting the digital image, and comparing the corrected portions of the digital image to a table of entries of the manufacturer’s interpretation color chart to determine test results));: 
determine color values for a plurality of pixels of the image, determine certain ones of the plurality of pixels of the image to have a color value that defines the certain ones of the plurality of pixels as outliers, discard the certain ones of the plurality of pixels determines to be outliers from remaining pixels of the plurality of pixels ((Burg et al., [0101]) (image imperfections may be removed by filtering and color correction; conditionally rejecting anomalous color points, which fall far outside of the normally uniform color across the test panel, wherein such conditional rejection of outlier points presents a significant improvement in reducing error without altering raw data, for example, a single red pixel averaged over a white area introduces low level pink that could be misinterpreted as a test result)),, 
collect a plurality of test results, based on the digital image analysis, associated with a particular medical condition and associated with [[a]]the plurality of users ((Burg et al., [0060], [0061]) (the system includes a data transmitter for transmission of data and information from the portable electronic device to an external electronic device, a computer network, and/or a digital storage device, collectively referred to as a network environment; once the data is provided to the network environment, it may be made available to interested third parties including caregivers, ,
collect and store, on a database associated with the server, a plurality of user information from the plurality of users, store the plurality of test results in the database ((Burg et al., [0013]; [0050], [0058]) (a diagnostic instrument for identifying a plurality of test results by testing a single patient fluid; unique identification label for the diagnostic information and may be associated with information stored elsewhere e.g. server accessible over the internet; data includes additional information such as patient history information, symptoms, and physical characteristics of the user)). Atty. Dkt. No. RIDL60-33941
track the particular medical condition based on the plurality of test results and the plurality of user information.
Burg et al. fails to explicitly teach, but Reich teaches the claimed: 
testing devices having thereon an alignment target and having a plurality of immunoassay test strips, ((Reich, [0013]) (immunochromatographic strip (ICS) test)),
the plurality of immunoassay test strips each including: a sample pad capable of receiving a biological sample, a conjugate pad containing particles for conjugating with antibodies or antigens present in the biologic sample, and a membrane strip having a test line and a control line, wherein the test line and the control line are viewable ((Reich, [0023]-[0025], Fig 1) (a sample pad using in addition to a conjugate pad contains antibodies labeled for visualization; a test line and control line)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine testing devices having immunochromatographic strip test and sample pads used in addition to a conjugate pad for visualization as taught by Reich within the method and system for performing assessment of color changes induced by exposure of multiple tests strips to a biological material/fluid 
Burg et al. and Reich fail to explicitly teach, but Wang et al. teaches the claimed:
create a single normalized color value from the color values of the remaining pixels ((Wang et al., [0054]) (the application applies an average of the normalized R values from the detection region against a baseline curve relating R values to analyte concentrations)), and 
compare the single normalized color value to the […] threshold risk levels to determine a risk level associated with the single normalized color value ((Wang et al., [0056]) (the applicant may also compare the analyte concentration to a threshold concentration to determine if the analyte concentration is above or below a threshold concentration indicating a result)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the application for applying an average of the normalized R color values from the detection region and comparing the value to a threshold concentration to determine a result as taught by Wang et al. within the method and system for performing assessment of color changes induced by exposure of multiple tests strips to a biological material/fluid using automatic calibration of a digital image as taught by Burg et al. and testing devices having immunochromatographic strip test and sample pads used in addition to a conjugate pad for visualization as taught by Reich with the motivation of providing an inexpensive, simple, and quick detection method and system to facilitate point of care biomarker detection (Wang et al., [0003], [0008]). 
Burg et al., Reich, and Wang et al. fail to explicitly teach, but Dugan teaches the claimed: 
adjust threshold risk levels based on a plurality of [test results] and associated clinical test data for a plurality of users received over time ((Dugan, [0283]) (a processor could use manual user data inputs and diagnostic test results in conjunction with physiological parameters to assess the risk of disease initiation; the method may further include receiving user data to adjust or 
compare the [result] to the adjusted threshold risk levels to determine a risk level associated with the [result] ((Dugan, [0283]) (for example, the overall relative risk may be factored into medium risk and high risk thresholds to change the threshold at which alarms are triggered, the risk will typically e a values between ~0.5 and 10, where 0.5 is a very low risk user, 1 is an average risk user, and 10 is a very high risk user)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the adjusting of risk thresholds based on user data, diagnostic test results, and physiological parameters and the comparison thereof as taught by Dugan within the method and system for performing assessment of color changes induced by exposure of multiple tests strips to a biological material/fluid using automatic calibration of a digital image as taught by Burg et al., the system of using immunochromatographic strip tests as taught by Reich, and the application for applying an average of the normalized R color values from the detection region and comparing the value to a threshold concentration to determine a result as taught by Wang et al. with the motivation of capturing data to provide feedback to the user when monitoring a condition and estimate the level of clinical risk over various time scales based on those parameters (Dugan, [0013]). 
Burg et al., Reich, Wang et al., and Dugan fail to explicitly teach, but Kass-Hout et al. teaches the claimed:
track the particular medical condition based on the plurality of test results and the plurality of user information ((Kass-Hout et al., [0034], [0089]) (public health event monitoring by managing critical information about confirmed events, such as outbreaks). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the network server and architecture for public health event monitoring by managing critical 
RE: Claim 12 (Previously Presented) Burg et al., Reich, Wang et al., Dugan, and Kass-Hout et al. teach the claimed: 
12. (Currently Amended) The system of Claim 11, wherein the plurality of test results are achieved by testing biologic samples with each one of the testing devices ((Burg et al., [0009]) (a method and electronic user device for performing quantitative assessment of color changes induced by exposure of multiple test strips to a biological material/fluid)).
RE: Claim 18 (Original) Burg et al., Reich, Wang et al., Dugan, and Kass-Hout et al. teach the claimed:
18. (Original) The system of Claim 11, wherein the plurality of user information includes user location information ((Kass-Hout et al., [0050], [0052]) (WHO avian flu reports are semi-structures with information on location, gender; a ProMED email alert concerning avian flu might consist of free test with parameters on the location, transmission route, age, etc. of a suspect case in one region)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the location information for public health event monitoring by managing critical information 
RE: Claim 19 (Original) Burg et al., Reich, Wang et al., Dugan, and Kass-Hout et al. teach the claimed:
19. (Original) The system of Claim 11, the server further configured to transmit information concerning the particular medical condition to healthcare organizations ((Burg et al., [0060], [0061]) (the system includes a data transmitter for transmission of data and information from the portable electronic device to an external electronic device, a computer network, and/or a digital storage device, collectively referred to as a network environment; once the data is provided to the network environment, it may be made available to interested third parties including caregivers, doctors, third party payment organizations, insurance and health maintenance organizations, pharmacists, or public health organizations)).
RE: Claim 20 (Original) Burg et al., Reich, Wang et al., Dugan, and Kass-Hout et al. teach the claimed:
20. (Original) The system of Claim 11, the server further configured to transmit information concerning the particular medical condition to healthcare providers via access to the database .
Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. No. 2015/0308961 A1 (hereinafter “Burg et al.”) in view of U.S. Patent Application Pub. No. 2007/0196871 (hereinafter “Reich”), in view of U.S. Patent Application Pub. No. 2014/0242612 A1 (hereinafter “Wang et al.”), U.S. Patent Application Pub. No. 2016/0374608 A1 (hereinafter “Dugan”), and U.S. Patent Application Pub. No. 2009/0319295 (hereinafter “Kass-Hout et al.”), and further in view of U.S. Patent No. 5,876,926 (hereinafter “Beecham”).
RE: Claim 13 (Original) Burg et al., Reich, Wang et al., Dugan, and Kass-Hout et al. teach the claimed:
13. (Original) The system of Claim 12.
Burg et al., Reich, Wang et al., Dugan, and Kass-Hout et al. fail to explicitly teach, but Beecham teaches the claimed
 the server further configured to assign a unique identification to the biologic sample ((Beecham, Col 8, Lines 20-25) (apparatus for labeling the biological sample with the biometric data and the date of collection and includes an apparatus for providing a unique alphanumeric code to the test subject, the unique alphanumeric code for permitting positive correlation of the biological sample with the unique alphanumeric code)).  
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine labeling and storing of a biological sample with the biometric data and the data of collection that includes a unique alphanumeric code as taught by Beecham within the method and system for performing assessment of color changes induced by exposure of multiple tests strips to a biological material/fluid using automatic calibration of a digital image as taught by Burg et al., the system of using immunochromatographic strip tests as taught by Reich, the application for applying an average of the normalized R color values from the detection region and comparing the value to a threshold concentration to determine a result as taught by Wang et al., the method and system for adjusting risk thresholds based on user data, diagnostic test results, and physiological parameters as taught by Dugan, 
RE: Claim 14 (Original) Burg et al., Reich, Wang et al., Dugan, Kass-Hout et al., and Beecham teach the claimed:
14. (Original) The system of Claim 13, the server further configured to store the unique identification of the biologic sample on the database ((Beecham, Col 7, Lines 31-33; Col 8, Lines 20-25) (apparatus for labeling the biological sample with the biometric data and the date of collection and includes an apparatus for providing a unite alphanumeric code to the test subject, the unique alphanumeric code for permitting positive correlation of the biological sample with the unique alphanumeric code; linking the result, the biometric data and the unique correlating code together to form a single record and storing the single record in a database)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine labeling and storing of a biological sample with the biometric data and the data of collection that includes a unique alphanumeric code as taught by Beecham within the method and system for performing assessment of color changes induced by exposure of multiple tests strips to a biological material/fluid using automatic calibration of a digital image as taught by Burg et al., the system of using immunochromatographic strip tests as taught by Reich, the method and system for adjusting risk thresholds based on user data, diagnostic test results, and physiological parameters as taught by Dugan, and the network server and architecture for public health event monitoring by managing critical information about confirmed events as taught by Kass-Hout et al. with the motivation of linking the specimen as originating from a test subject from which the specimen is collected to report results correctly (Beecham, Col 2., Lines 1-11). 
RE: Claim 15 (Original) Burg et al., Reich, Wang et al., Dugan, Kass-Hout et al., and Beecham teach the claimed:
15. (Original) The system of Claim 14, the server further configured to receive a correlative value for each of the plurality of test results ((Beecham, Col. 7, Lines 51, 52; Col. 8, Lines 17-19) (labeling the biological sample with the biometric data and the date of collection)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the correlation of a biological sample with the biometric data and the data of collection that includes a unique alphanumeric code as taught by Beecham within the method and system for performing assessment of color changes induced by exposure of multiple tests strips to a biological material/fluid using automatic calibration of a digital image as taught by Burg et al., the system of using immunochromatographic strip tests as taught by Reich, the method and system for adjusting risk thresholds based on user data, diagnostic test results, and physiological parameters as taught by Dugan, and the network server and architecture for public health event monitoring by managing critical information about confirmed events as taught by Kass-Hout et al. with the motivation of linking the specimen as originating from a test subject from which the specimen is collected to report results correctly (Beecham, Col 2., Lines 1-11). 
RE: Claim 16 (Original) Burg et al., Reich, Wang et al., Dugan, Kass-Hout et al., and Beecham teach the claimed:
16. (Original) The system of Claim 15, the server further configured to store the correlative value on the database in association with the unique identification of the biologic sample ((Beecham, Col. 7, Lines 55-57, 62-65) (analyzing the test sample to derive a result indicative of medical condition of the test subject, linking the biometric indicia and the result to form a single record and recording the single record in a database; linking the alphanumeric correlation code, the 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the storing of correlative results of a biological sample with the biometric data and the data of collection that includes a unique alphanumeric code as taught by Beecham within the method and system for performing assessment of color changes induced by exposure of multiple tests strips to a biological material/fluid using automatic calibration of a digital image as taught by Burg et al., the system of using immunochromatographic strip tests as taught by Reich, the method and system for adjusting risk thresholds based on user data, diagnostic test results, and physiological parameters as taught by Dugan, and the network server and architecture for public health event monitoring by managing critical information about confirmed events as taught by Kass-Hout et al. with the motivation of linking the specimen as originating from a test subject from which the specimen is collected to report results correctly (Beecham, Col 2., Lines 1-11). 
RE: Claim 17 (Previously Presented) Burg et al., Reich, Wang et al., Dugan, and Kass-Hout et al. teach the claimed:
17. (Previously Presented) The system of Claim 11.
Burg et al., Reich, Dugan, and Kass-Hout et al. fail to explicitly teach, but Beecham teaches the claimed:
wherein each one of the plurality of test results is associated with the user information of the plurality of user information that corresponds to a user who provided the test results ((Beecham, Col 8, Lines 20-25) (apparatus for labeling the biological sample with the biometric data and the date of collection and includes an apparatus for providing a unique alphanumeric code to the test subject, the unique alphanumeric code for permitting positive correlation of the biological sample with the unique alphanumeric code)).
. 
Response to Arguments
Applicant's arguments filed 04/07/2021 have been fully considered but they are not persuasive. Applicant’s arguments have been addressed herein below in the order in which they appear. 
Applicant argues in substance that:
Regarding the 103 rejection of claims 1-20, none of the cited references, Burg, Dugan, Kass-Hout, Beecham, or Reich, disclose or suggest the following amended limitations of independent claims 1 and 11, respectively: […] adjusting threshold risk levels based on a plurality of normalized test color values and associated clinical test data for a plurality of users received over time, determining color values for a plurality of pixels of the image, […], creating a single normalized color value from the color values of the remaining pixels, and comparing the single normalized color value to the adjusted threshold risk levels to determine a risk level associated with the single normalized color value; […].
In response to Applicant’s argument that (a) regarding the 103 rejection of claims 1-20, Examiner disagrees. 
Examiner respectfully submits newly cited reference, Wang et al., fills the gaps in obvious combination with previously cited references Burg, Dugan, Kass-Hout, Beecham, and Reich.  Examiner respectfully submits that Wang et al. teaches a single normalized color value related to the color intensity of a point of care biological biomarker detection test through a single average value of normalized color values and comparing the single normalized color value to a threshold related to a risk of a medical condition as being a positive or negative result. See Wang et al. at [0054], [0056]. It would have been obvious to modify the primary reference, Burg et al., with the application of using a single average value of normalized color values related to color intensity and, in turn, analyte concentration, of a biomarker from a point of care biological sample and mobile device camera configured to acquire color images.  See Wang et al. [0010]). 
Second, Examiner respectfully submits that Wang et al. discloses comparing the average of normalized color values to a threshold for determining the risk of a medical condition based on the test. See Wang et al. at [0056]. Although Wang et al. does not explicitly teach adjusting the thresholds based on the plurality of results from users over time, Wang et al. does teach the ability to calibrate the baseline curve regression parameters based on receiving new calibration images at any time. See Wang et al., [0054]. Examiner respectfully submits that Dugan fills the gaps by teaching an adjustable risk threshold. Examiner respectfully submits that Dugan teaches adjusting threshold risk levels based on a plurality of test results with physiological parameters to assess the risk of disease, wherein this data may include data from a multitude of users to create a more accurate predictive algorithm of risk. See Dugan et al. at [0283]. As such, Dugan teaches using certain physiological parameters as data from a multitude 
Accordingly, Examiner respectfully maintains the 103 rejection of independent claims 1 and 11, as well as their dependent claims, for at least these reasons and as applied in the above Office Action. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Pub. No. 2013/0203043 A1 teaches a portable rapid diagnostic test reader system including a mobile phone having a camera (Abstract). 
U.S. Patent Application Pub. No. 2016/0187263 teaches a network for identifying a test subject providing an analyte based on a resulting image of a test (Abstract). 
U.S. Patent Application Pub. No. 2017/0323431 A1 teaches determining extreme values or outliers in a color image ([0274]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MICHAEL BALAJ whose telephone number is (571)272-8181.  The examiner can normally be reached on 7:30 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.B./Examiner, Art Unit 3626

/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626